Opinion of the Court

CRAWFORD, Judge:
The accused was convicted by general court-martial of unlawful possession and use of ration cards and theft of three ration cards, in violation of Articles 92 and 121, Uniform Code of Military Justice, 10 USC §§ 892 and 921, respectively. The accused moved to suppress the ration cards on the ground that they had been illegally seized. When this motion was denied, he entered conditional pleas of guilty to all Charges and specifications. He was sentenced to a bad-conduct discharge and reduction to E-1. The Court of Military Review, over the dissent of Chief Judge O’Brien, reversed the military judge’s denial of the motion to suppress and dismissed the charges. 32 MJ 924 (1991). The Judge Advocate General certified this decision to us for review. See 35 MJ 46. We reverse.
All five judges agree that a good-faith exception to the exclusionary rule applies to this commander.
I
The accused was a noncommissioned officer stationed at Torrejon Air Base, Spain, “in charge of his unit orderly room” and had the responsibility of “issuing ration cards to members of his squadron.” These ration cards authorized “patrons to purchase items, in limited quantities,” from “various tax-exempt shops run by the U.S. military in Europe.”
On April 4, 1989, the Air Force Office of Special Investigations (OSI) “received a complaint that” the accused probably had “been abusing his ration card privileges.” Id. at 926. After it became apparent that OSI was taking no action on the report, the complainant forwarded it to the security police at the air base on May 10, 1989.
On May 11, 1989, Technical Sergeant McKinnon from the security police went to the accused’s commanding officer, Major Joe Frederick Harrison, and told him that he had received reports from two cashiers at the commissary that the accused *38“was using more than one ration card,” id. at 926, and was buying numerous amounts of cigarettes several times a week. Major Harrison knew that the accused was the individual who issued ration cards and that the accused had had financial difficulties in January 1989. Based on this information, Major Harrison thought that the documents used to issue the ration cards would be found in the accused’s desk,1 and that one ration card would be on his person and additional cards would be found in his car or dormitory room. Thus, he authorized a search of the office desk, car, dormitory room, and person of the accused. Before authorizing the search, he called the base staff judge advocate (SJA) to see if he had probable cause for the search. The SJA indicated that this information was sufficient for a search authorization. Sergeant McKinnon did not tell Major Harrison that the information from the cashiers was obtained 5 weeks earlier, id. at 926, but he did indicate that this was an ongoing activity by the accused. He also did not tell the commander anything about the cashiers. At trial the military judge denied the defense motion to suppress but held that the ration cards seized from the accused were only admissible under the good-faith exception, citing MiLR.Evid. 311(b)(3), Manual for Courts-Martial, United States, 1984 (Change 2).
II
An impartial commander may authorize a search based on probable cause. Mil.R.Evid. 315(f)(2) provides, “Probable cause to search exists when there is a reasonable belief that the ... property ... sought is located in the place ... to be searched.” In determining whether there is probable cause the commander will apply the totality-of-the-circumstances test of Illinois v. Gates, 462 U.S. 213, 233,103 S.Ct. 2317, 2329, 76 L.Ed.2d 527 (1983). See United States v. Tipton, 16 MJ 283, 286 (CMA 1983). While Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), and Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969), were rejected by the Supreme Court as being unduly “rigid,” 462 U.S. at 231, 103 S.Ct. at 2328, the Aguilar-Spinelli test still is “highly relevant in determining” probable cause. Id. at 230, 103 S.Ct. at 2328. Otherwise, a magistrate is left “to rely on common sense.” Id. at 274,103 S.Ct. at 2351 (White, J., concurring in the judgment).
As indicated, the timeliness of the information and the relationship between the crime objects and place to be searched are aspects of the probability test. Timeliness of the information is considered differently in determining whether there is probable cause to apprehend or whether there is probable cause to search. Once it is shown that probable cause for apprehension exists, the probable cause will exist for weeks or months absent intervening exculpatory facts. United States v. Watson, 423 U.S. 411, 432 n. 5, 96 S.Ct. 820, 832 n. 5, 46 L.Ed.2d 598 (1976) (Powell, J., concurring). In contrast, probable cause to search a place does grow stale with the passage of time. In such a situation, the passage of time at some point results in the likelihood that the goods will no longer be in the original location. Whether too long a period has elapsed from the time the facts are obtained until the search is authorized depends on many factors. One is the location involved: United States v. Land, 10 MJ 103 (CMA 1980) (2 or 3 days for “substantial” quantity of hashish to be in accused’s apartment not too stale). Another is the type of crime: Rugendorf v. United States, 376 U.S. 528, 84 S.Ct. 825, 11 L.Ed.2d 887 (1964) (Court seemed to assume that large quantities of stolen property not readily disposable will remain in a location for at least 6 days); United States v. Queen, 26 MJ 136 (CMA 1988) (in view of threat of imminent death to subordinate, delay of 2 or even 6 weeks after sighting pistol to obtain it from the accused’s ve*39hide, not untimely, distinguishing United States v. Bright, 2 MJ 663 (AFCMR 1976)). A third is the nature of the articles seized: United States v. Johnson, 23 MJ 209 (CMA 1987) (25-day delay before seizing stereo not too stale—unlike drugs). The last factor is how long the crime has been continuing: Andresen v. Maryland, 427 U.S. 463, 478 n. 9, 96 S.Ct. 2737, 2747 n. 9, 49 L.Ed.2d 627 (1976) (3-month delay not too stale when dealing with complex real estate scheme); United States v. Harris, 403 U.S. 573, 579 n. *, 91 S.Ct. 2075, 2079 n. *, 29 L.Ed.2d 723 (1971) (plurality opinion) (2-week delay not too stale when dealing with moonshining over a 2-year period). In summary, the information considered by the individual authorizing a search must make it more probable than not that the item is located at the place to be searched.
The other factor to be considered by the authorizing official is the relationship that exists between the crime, objects, and place. This is another difference between probable cause to search as compared to probable cause to apprehend. Probable cause to apprehend does not require establishment of a nexus between the individual to be apprehended and any object or place. However, in order to establish probable cause to search, there must be probable cause to believe that the items connected with criminal activity are located at the place or places to be searched. In a foreign country where there has been a recent taking of property, such as a stereo with no distinctive markings, there is an inference that the property will be either at the residence, barracks, or home of the individual. United States v. Johnson, 23 MJ at 212. See also United States v. Barnard, 23 USCMA 298, 49 CMR 547 (1975); United States v. Alexander, 835 F.2d 1406, 1409 (11th Cir.1988) (“Because Alexander had been driving the car in the days after the robbery, a reasonably prudent person would believe that the revolver and additional dye-stained money were in the car.”) (footnote omitted); United States v. Fannin, 817 F.2d 1379, 1382 (9th Cir.1987) (reason to assume drugs at defendant’s residence).
As demonstrated by the court below, the existence of probable cause was very close. We need not determine if there was sufficient probable cause. Because there was more than a “bare bones” presentation of facts to Major Harrison, we hold that the good-faith exception to the exclusionary rule applies.
Ill
The military, like the Federal and state systems, has hierarchical sources of rights. These sources are the Constitution of the United States; Federal Statutes, including the Uniform Code of Military Justice; Executive Orders containing the Military Rules of Evidence; Department of Defense Directives; service directives; and Federal common law. Unlike the Federal Rules of Evidence, Section III of the Military Rules of Evidence “codifies” the constitutional rules. Normal rules of statutory construction provide that the highest source authority will be paramount, unless a lower source creates rules that are constitutional and provide greater rights for the individual; for example, Mil.R.Evid. 305(e) as to notice to counsel, or Article 31, UCMJ, 10 USC § 831, requiring warnings to suspects not in custody.
In 1986 the President set forth the good-faith exception in Mil.R.Evid. 311(b)(3), Manual, supra (Change 2). This rule specifically applies regardless whether the search authorization is by a judge, a magistrate, or a commander. The rule does not distinguish between affidavits or unsworn statements, and it is not limited to written authorizations. The Drafters’ Analysis to the rule states: “The rationale articulated in [United States v. ] Leon [, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984)] and [Massachusetts v. ] Sheppard [, 468 U.S. 981, 104 S.Ct. 3424, 82 L.Ed.2d 737 (1984)] that the deterrence basis of the exclusionary rule does not apply to magistrates extends with equal force to search or seizure authorizations issued by commanders who are neutral and detached, as defined in *40United States v. Ezell, 6 MJ 307 (CMA 1979).” Manual, supra at A22-17 (Change 2). In addition to examining whether the particular commander evidenced neutrality, other considerations in determining whether to apply the good-faith exception may include those enumerated in the Analysis: “the level of command of the authorizing commander; whether the commander had training” on search and seizures rules; “whether the rule governing the search or seizure being litigated was clear; whether the evidence supporting the authorization was given under oath; whether the authorization was reduced to writing; and whether the defect in the authorization was one of form [over] substance”; as well as “whether the commander received the advice of a judge advocate prior to” giving the search authorization. Id. at A22-17.
The Courts of Military Review have split on the question whether to extend the good-faith exception to search authorizations issued by commanders. United States v. Mix, 32 MJ 974, 983 (ACMR 1991) (applied); United States v. Lopez, 32 MJ 924 (AFCMR 1991) (rejected); United States v. Postle, 20 MJ 632, 642-47 (NMCMR 1985) (applied).
Let us contrast and compare search authorizations issued by commanders and warrants issued by judges and magistrates. Each require probable cause and issuance of the authorization by a neutral and detached official. Whether an oath is required is dependent upon service regulations. This Court has “recognized the unique ‘truth-telling effect’ of an identified servicemember’s giving information in the presence of a superior officer.” United States v. Tipton, 16 MJ at 287. Clearly, false information given to any authorizing official may form the basis of a false official statement chargeable under Article 107 of the Code, 10 USC § 907.
One of the requirements of the good-faith exception is that the authorizing official be neutral and detached. The aim of requiring the neutral and detached magistrate is to impose an orderly process and prevent the magistrate from representing a law enforcement interest while at the same time authorizing searches and seizures. On a number of occasions the Supreme Court has struck down search warrants when they were not issued by neutral and detached magistrates. See Lo-Ji Sales, Inc. v. New York, 442 U.S. 319, 327, 99 S.Ct. 2319, 2324-25, 60 L.Ed.2d 920 (1979) (warrant issued by justice of the peace who allowed himself to become a member of the search party); Coolidge v. New Hampshire, 403 U.S. 443, 450, 453, 91 S.Ct. 2022, 2031, 29 L.Ed.2d 564 (1971) (warrant issued by state Attorney-General acting as chief prosecutor); Mancusi v. DeForte, 392 U.S. 364, 371, 88 S.Ct. 2120, 2125, 20 L.Ed.2d 1154 (1968) (subpoena duces tecum issued by a district attorney). While the issuing authority must be neutral and detached, there is no constitutional requirement that the person have some minimal legal or educational qualifications, or even that the issuing authority be a lawyer. Shadwick v. City of Tampa, 407 U.S. 345, 92 S.Ct. 2119, 32 L.Ed.2d 783 (1972). But the Court emphasized that the issuing official must be neutral and detached and must be capable of determining whether probable cause exists.
Historically the Fourth Amendment was designed to protect individuals from the King’s messengers and colonial customs officials. 10 Life and Works of John Adams 276 (1856). There was no requirement that a commander be neutral and detached. In fact, the commander was thought to have “plenary power,” United States v. Worley, 3 CMR (AF) 424, 442 (Judicial Council 1950), quoted in United States v. Florence, 1 USCMA 620, 623, 5 CMR 48, 51 (1952). It was not until 1959 that we ruled that a commander must have probable cause to search. United States v. Brown, 10 USCMA 482, 28 CMR 48 (1959). Judge Latimer dissented, arguing that the issue is reasonableness and not whether a commander had probable cause. Id. at 489, 28 CMR at 55. Despite his argument, Manual for Courts-Martial, United States, 1969 (Revised edition) (in para. 152), and 1984 Manual, supra (in Mil.R.Evid. 315(f)) have *41required probable cause. The 1984 Manual (Mil.R.Evid. 315(d)) added the requirement of impartiality which was intended to incorporate the neutral-and-detached standard of United States v. Ezell, 6 MJ 307 (CMA 1979).
A commander who orders an investigation may be disqualified from authorizing a search, but asking for “additional information” is not disqualifying. United States v. Ezell, 6 MJ at 319. Likewise, where a search authorization is motivated by revenge, United States v. Ezell, 6 MJ at 307, or vindictiveness, United States v. Staggs, 23 USCMA 111, 113, 48 CMR 672, 674 (1974), a commander will be disqualified. But when the commander is drawing on knowledge derived as part of routine administrative matters, he or she will not be disqualified, United States v. Rushing, 11 MJ 95, 97-98 (CMA 1981). In Rushing the authorizing commander was not disqualified because he was aware of the accused’s prior record of conduct and knew who reported the accused for substance abuse or because he initially instructed the agents to ask for permission to search the accused’s person. Likewise, the commander in United States v. McCarthy, 7 MJ 42, 43 (CMA 1979), was not disqualified because he had previous knowledge that the accused “was awaiting trial for drug charges ... and that several informants had reported” the accused “as being involved in drug activity.”
The change to the Manual adopting the good-faith exception recognizes that the commander must be impartial. This language, incorporating the requirement of Ezell, is important because it recognizes that there is a difference between a commander with his or her various roles and a civilian magistrate. Additionally, it is an implicit recognition that the Supreme Court has never expressly applied the Bill of Rights to the military, but has assumed they applied.2 It has in the past recognized the differences between the military and the civilian community that result from “the primary business of armies and navies [being] to fight or be ready to fight wars should the occasion arise.” United States ex rel. Toth v. Quarles, 350 U.S. 11, 17, 76 S.Ct. 1, 5, 100 L.Ed. 8 (1955). “An army is not a deliberative body. It is the executive arm. Its law is that of obedience. No question can be left open as to the right to command in the officer, or the duty of obedience in the soldier.” Parker v. Levy, 417 U.S. 733, 744, 94 S.Ct. 2547, 2556, 41 L.Ed.2d 439 (1974), quoting In re Grimley, 137 U.S. 147, 153, 11 S.Ct. 54, 55, 34 L.Ed. 636 (1890).
In any event, the good-faith exception will not apply when part of the information given to the authorizing official is intentionally false or given with “reckless disregard for the truth.” It will also not apply where “no reasonably well trained *42officer should rely on the warrant.” The exception also will not apply when the “affidavit [is] ‘so lacking in indicia of probable cause as to render official belief in its existence entirely unreasonable.’ ” Finally, it will not apply when the authorization “may be so facially deficient—i.e., in failing to particularize the place to be searched or the things to be seized—that the executing officers cannot reasonably presume it to be valid.” United States v. Leon, 468 U.S. 897, 923, 104 S.Ct. 3405, 3421, 82 L.Ed.2d 677 (1984).
These exceptions to the good-faith rule apply to search authorizations by commanders. Certainly Major Harrison was neutral and detached within the meaning of Ezell. Major Harrison was not motivated solely by revenge3 or vindictiveness.4
Next we analyze the factors set forth in the Analysis. In this case the information given to the commander and the testimony given at this trial were not models of clarity. This case emphasizes the need for training on search authorizations and probable cause for apprehensions. This training requirement is not new, as the Court in Shadwick indicated the issuing official must not only be neutral and detached, but also must understand probable cause. This case would not preclude the good-faith exception from applying because of the lack of training. Just who this well-trained officer is is still being fleshed out. At the very least, the officer must be familiar with well-established principles. See United States v. Hale, 784 F.2d 1465 (9th Cir.), cert. denied, 479 U.S. 829, 107 S.Ct. 110, 93 L.Ed.2d 59 (1986); United States v. Weinstein, 762 F.2d 1522 (11th Cir.1985), cert. denied, 475 U.S. 1110, 106 S.Ct. 1519, 89 L.Ed.2d 917 (1986). As to probable cause, it is “highly relevant” that the commander applied the Aguilar-Spinelli test. Illinois v. Gates, 462 U.S. at 230, 103 S.Ct. at 2328; Mil.R.Evid. 315(f), Drafters’ Analysis, Manual, supra at A22-27 (Change 2). It is finally very significant that the commander acted only after consulting the local SJA.
We hold that the good-faith exception is applicable to the authorization by Major Harrison. He was an impartial authorizing official; there was a substantial basis for finding probable cause; and the authorization was reasonably relied upon by the executing officials. Clearly, those conducting the searches acted in good faith by relying on what this rational commander did under the circumstances known to him.
The decision of the United States Air Force Court of Military Review dismissing the charges is reversed. The record of trial is returned to the Judge Advocate General of the Air Force for remand to that court for further review.
Judge GIERKE concurs.

. The examination of the desk to audit the books and to determine any discrepancy in the ration control cards procedure may be conducted on less than probable cause. Cf. O'Connor v. Ortega, 480 U.S. 709, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987).


. F. Gilligan and F. Lederer, Court-Martial Procedure § 1-52.00 at 26 (1991): "Scholars have differed as to whether the Bill of Rights does apply to the armed forces. Strangely enough, in one sense the question remains open. Although the Supreme Court has assumed that most of the Bill of Rights does apply, it has yet to squarely hold it applicable.” (Footnotes omitted.)
But since United States v. Jacoby, 11 USCMA 428, 430-31, 29 CMR 244, 246-47 (1960), this Court has held that the Bill of Rights apply, “except those which are expressly or by necessary implication inapplicable.” The right to indictment by grand jury is expressly made inapplicable to members of the armed forces, U.S. Const, amend. V, and this Court has held that the Fourth Amendment oath requirement does not apply. United States v. Stuckey, 10 MJ 347 (CMA 1981). However, servicemembers enjoy numerous rights that are not available to defendants in the state or federal criminal justice system. For example, they are entitled to be notified of the nature of the offense before there can be a valid waiver under Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b), and Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). They also are entitled to counsel at the very early stages of the criminal process and throughout the appellate process, regardless of indigency. See, e.g., United States v. Wattenbarger, 21 MJ 41 (CMA 1985), cert. denied, 477 U.S. 904, 106 S.Ct. 3272, 91 L.Ed.2d 563 (1986). Finally, they are generally entitled to verbatim records of trial, regardless of indigency. Art. 54, UCMJ, 10 USC § 854.


. United States v. Ezell, 6 MJ 307 (CMA 1979). Boswell’s commander testified that earlier he had conducted a search and the evidence could not be used since he “blew” the search. Id. at 321. Ezell’s commander was not disqualified even though he said that he had approved an administrative discharge for the accused and did not want him to remain in the unit. Id. at 320.


. United States v. Staggs, 23 USCMA 111, 113, 48 CMR 672, 674 (1974): “ ‘[W]e’d been after him' for some time.” The staff judge advocate was held disqualified for this and other factors. Cf. United States v. Ezell, 6 MJ at 320 n. 45: The commander, who was not held to be disqualified, said, "We never had any hard evidence that he was involved in drug traffic before that we were able to prosecute or anything.”